Exhibit 10.1

EXECUTION VERSION

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) dated as of
February 16, 2017, is executed and entered into by and between Julia A. Stewart
(hereinafter referred to as “Executive”) and DineEquity, Inc., a Delaware
corporation, its affiliates and subsidiaries (collectively, hereinafter referred
to as the “Corporation”). Throughout this Agreement, Executive and the
Corporation may be referred to collectively as the “parties”.

Recitals

A. Executive has been employed by the Corporation pursuant to the terms and
conditions of an Employment Agreement with the Corporation dated as of
November 1, 2008 (the “Employment Agreement”) and has served as a member of the
Board of Directors (the “Board”) of the Corporation. Executive and the
Corporation mutually agree Executive’s last day of employment by the Corporation
and last day of service as a member of the Board will be March 1, 2017 (the
“Separation Date”).

B. Executive and the Corporation wish to enter into this Agreement to clarify
and resolve any disputes that may exist between them arising out of Executive’s
service with the Corporation and its termination, and any continuing obligations
of the parties to one another following the separation from such service.

C. In consideration of the Corporation’s agreement to pay or provide Executive
the separation payments and other benefits set forth herein, the Corporation has
asked Executive to waive any and all rights Executive may have in potential
claims against the Corporation, except as otherwise set forth in this Agreement.
The Corporation has advised Executive of Executive’s right to consult an
attorney at Executive’s own expense (subject to paragraph 29 below) prior to
signing this Agreement and has provided Executive with 21 calendar days in which
to consider this Agreement and seek legal assistance. Executive has either
consulted an attorney of Executive’s choice or voluntarily elected not to
consult legal counsel, and understands that except for Executive’s rights
preserved and provided for elsewhere in this Agreement, Executive is waiving all
potential claims against the Corporation and the other Corporation Releasees as
set forth herein.

D. This Agreement is not and should not be construed as an admission or
statement by either party that it or any other party has acted wrongfully or
unlawfully. Both parties expressly deny any wrongful or unlawful action and
enter this Agreement for the sole purpose of clarifying and resolving any
potential issues between them.

E. The Effective Date of this Agreement is defined in paragraph 12(d) hereof.
Each of the covenants and obligations set forth herein is contingent upon the
occurrence of the Effective Date.

 

     



--------------------------------------------------------------------------------

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

1. Resignation. Executive hereby resigns as an employee, director and officer
and chairman of the Board of the Corporation, including its subsidiaries and
affiliates (and each of their respective boards of directors or other governing
bodies) effective at 5:00 p.m. Los Angeles Time on the Separation Date. After
the Separation Date, Executive will have no further employment duties or
responsibilities to the Corporation and no further authority to act on its
behalf. Executive will promptly sign all appropriate documentation reasonably
requested by the Corporation to reflect or facilitate such resignation.

2. Payments and Benefits. The Corporation and Executive agree that, so long as
Executive does not revoke this Agreement and the Agreement becomes effective at
the Effective Date, the termination of Executive’s employment as set forth above
shall be deemed to have occurred pursuant to Section 13(b) of the Employment
Agreement. As a result of such termination of employment, the Corporation shall
provide Executive the following separation benefits, which consist of the actual
benefits payable in accordance with Section 13(b) of the Employment Agreement
and certain additional benefits:

(a) Severance Payment: The Corporation shall pay to Executive $5,700,500,
representing the sum of (i) two times the sum of (a) Executive’s current annual
base salary and (b) the average of Executive’s actual bonus attributable to each
of the preceding three fiscal years, and (ii) $450,000; less applicable taxes,
withholdings and deductions required by law, as separation pay and in exchange
for the promises, agreements, understandings and releases contained in this
Agreement. This sum will be paid as a lump sum through the Corporation’s payroll
on the tenth business day following the Effective Date, as defined in paragraph
12(d).

(b) Health and Welfare Benefits: The Corporation shall pay, on Executive’s
behalf, for coverage substantially similar to that provided under the
Corporation’s health, disability and group term life insurance plans, at the
same cost to Executive as was effective immediately prior to the Separation
Date, and for so long as Executive elects to continue such coverage up to a
24-month period. Such continued coverage shall be contingent on Executive’s
payment of any applicable withholding taxes with respect thereto. To the extent
that substantially similar health and welfare benefits become available to
Executive from a subsequent employer, the Corporation will set off against the
benefits payable under this paragraph (b) any benefits received by Executive
from any other source. Executive agrees to notify the Corporation within 30 days
after substantially similar health and welfare benefits become available to her
from a subsequent employer. Notwithstanding anything in the foregoing to the
contrary, Executive shall accept a cash payment of $25,000 in satisfaction of
the Corporation’s obligation to pay for disability coverage as contemplated by
this paragraph 2(b) or Section 13(f) of the Employment Agreement.

 

        2  



--------------------------------------------------------------------------------

(c) Equity Awards: Any unvested stock options, stock appreciation rights, and
any other equity-based awards subject to service or time vesting conditions held
by Executive will vest as of the day immediately preceding the Effective Date
and all restrictions will immediately be removed and deemed to have been
satisfied. Any unvested equity-based awards subject to any performance-based
vesting conditions held by Executive will vest as of the day immediately
preceding the Effective Date and shall be paid based on actual performance
during the applicable performance period through the date of Executive’s
termination of employment. Each such stock option, stock appreciation right and
equity-based award subject to service or time vesting conditions or subject to
performance-based vesting conditions (collectively, “Equity Awards”) is listed
on Exhibit A. Executive does not hold or have any rights with respect to any
other Equity Award. Notwithstanding anything to the contrary in the Employment
Agreement or any stock option award agreement, any stock options or stock
appreciation rights held by Executive shall remain exercisable until the earlier
of 36 months after the date of termination or their original expiration date.

The benefits described in (a) through (c) of this paragraph and the Fee
Reimbursement (as defined below) constitute the “Separation Benefits.” Executive
agrees to indemnify and hold the Corporation harmless from and against any
claims made against the Corporation for any non-payment of taxes by Executive.
Executive understands and acknowledges that the Separation Benefits constitute
consideration for this Agreement. In addition to the Separation Benefits,
Executive will receive all accrued but unpaid wages, business expense
reimbursements and other benefits through the Separation Date separate and apart
from this Agreement, as described in paragraph 13 below. Executive understands
that, under applicable law, no Corporation match of 401(k) contributions can be
made based on the Separation Benefits.

3. 2016 Annual Bonus. In the event that the annual bonus payable to Executive
for Executive’s services in 2016, in the amount of $792,000, less applicable
taxes, withholdings and deductions required by law, shall not have been paid on
or before the Separation Date, such annual bonus shall be paid to Executive
promptly following the Separation Date, but in no event later than March 15,
2017.

4. LTIP. Executive is a participant in the Corporation’s long-term performance
based cash plan and has outstanding performance unit awards (“LTIP Awards”) with
three-year performance periods ending December 31st of years 2016 to 2019,
inclusive. Executive does not hold or have rights with respect to any other LTIP
Award. Each of Executive’s outstanding LTIP Awards with three-year performance
periods ending December 31, 2017, December 31, 2018 and December 31, 2019 will
be unvested as of the Separation Date and, pursuant to the terms and conditions
of the performance unit award agreements accepted by Executive as a condition of
each such award, shall be forfeited and cancelled as of the Separation Date
without the right to receive payment thereon. Executive’s LTIP Awards with the
three-year performance period ending December 31, 2016 will be settled with no
cash payment due thereon.

5. Valid Consideration. The parties acknowledge and agree that Executive’s right
to be paid the Separation Benefits is expressly conditioned on Executive signing
this Agreement,

 

        3  



--------------------------------------------------------------------------------

and not thereafter revoking this Agreement. The parties further acknowledge and
agree that the mutual promises and covenants contained herein constitute good,
valid and sufficient consideration for this Agreement.

6. Return of Corporation Property. Executive covenants, represents and warrants
to the Corporation that all materials and property of the Corporation of any
type whatsoever (including, without limitation, any mobile phones, office or
other keys, access cards, identification badges, computer equipment,
correspondence, tangible proprietary or confidential information or intellectual
property, documents, records, notes, contracts, and other confidential or
proprietary materials (regardless of media)), are the exclusive property of the
Corporation and that, on or before the Separation Date, Executive will return to
the Corporation all such materials and property, including all copies and
excerpts thereof, that are in Executive’s possession or control. Further,
Executive hereby represents, warrants and covenants that no such materials or
property will remain in Executive’s possession following the Separation Date,
including, without limitation, in Executive’s personal email, a removable
storage device (such as a flash drive), cloud-based storage document, or
personal mobile phone, smart phone, or other device. For the avoidance of doubt,
Executive’s personal notes relating to the business of the Corporation shall be
the property of the Corporation.

7. Non-Disclosure of Confidential Information and Non-solicitation.

(a) Executive hereby reaffirms Executive’s acknowledgements, covenants and
agreements set forth in Sections 8 and 9 of the Employment Agreement, and
acknowledges and agrees that such acknowledgements, covenants and agreements
shall remain in full force and effect in accordance with the terms of the
Employment Agreement.

(b) In further consideration of the Separation Benefits received, and in
accordance with Section 11 of the Employment Agreement, Executive agrees that
for a period of 24 months following the Separation Date, Executive will not,
either directly or indirectly, for Executive or for any third party, except as
otherwise agreed to in writing by the then Chief Executive Officer of the
Corporation, solicit, induce, recruit, or cause any other person who is then
employed by the Corporation to terminate his/her employment for the purpose of
joining, associating, or becoming employed with any business or activity that is
engaged in the casual dining restaurant industry, the family dining restaurant
industry or any other segment of the restaurant industry in which the
Corporation has become involved after the date of the Employment Agreement and
prior to the Separation Date. Notwithstanding the foregoing, Executive shall not
be deemed to be in breach of this paragraph 7(b) in the event that an employee
of the Corporation (i) initiates discussions with a subsequent employer of
Executive regarding employment opportunities, or (ii) responds to a general
advertisement or other similarly broad form of solicitation for employees.

(c) The covenants set forth or referenced in this paragraph 7 shall continue to
be binding upon Executive notwithstanding the termination of Executive’s
employment with the Corporation. Such covenants shall be deemed and construed as
separate agreements independent of any other provisions of this Agreement and
any other agreement between the Corporation and Executive. The existence of any
claim or cause of action by Executive against the Corporation, unless predicated
on this Agreement, shall not constitute a defense to the enforcement by the

 

        4  



--------------------------------------------------------------------------------

Corporation of any or all such covenants. It is expressly agreed that the remedy
at law for the breach of any such covenant is inadequate and injunctive relief
and specific performance shall be available to prevent the breach or any
threatened breach thereof.

(d) If Executive breaches any of the covenants set forth in this paragraph,
Executive shall reimburse the Corporation for (i) any equity-based compensation
received by Executive from the Corporation during the 12-month period preceding
the breach and (ii) any profits realized from the sale of securities of the
Corporation during such 12-month period.

8. Non-Disparagement.

(a) Executive agrees that Executive will not, directly or indirectly, disparage
the Corporation or its affiliates or subsidiaries, or any of their respective
officers, directors or employees, by any means or in any medium. Further,
Executive agrees not to make any statement, whether publicly or privately,
verbally or in writing, or cause or permit to be published under Executive’s
name, any other name or anonymously, or otherwise communicate by any means, any
statement, observation or opinion that is critical of, impugns or in any way
negatively reflects upon or would tend to cause damage to the business,
reputation, brands, names, products or services of the Corporation or its
affiliates or subsidiaries, or to any of their respective officers, directors or
employees.

(b) The Corporation agrees that the Corporation will not in public statements on
behalf of and made in the name of the Corporation, and will use commercially
reasonable efforts to cause the persons serving as (i) the Chief Executive
Officer; (ii) the Senior Vice President, Legal, General Counsel and Secretary;
(iii) the President, IHOP; (iv) the President, International; (v) the President,
Applebee’s, (vi) the Senior Vice President, Human Resources; (vii) the SVP,
Global Communications and Public Affairs; (viii) the Chief Financial Officer, of
the Corporation (collectively, the “Restricted Officers”), and (ix) the members
of the Board of the Corporation not to, disparage Executive, by any means or in
any medium. Further, the Corporation agrees that it will not in public
statements on behalf of and made in the name of the Corporation, and it will use
commercially reasonable efforts to cause the Restricted Officers and the members
of the Board of the Corporation not to, make any statement, whether publicly or
privately, verbally or in writing, or cause or permit to be published under
their respective names, any other name or anonymously, or otherwise communicate
by any means, any statement, observation or opinion that is critical of, impugns
or in any way negatively reflects upon or would tend to cause damage to
Executive.

(c) The Corporation will respond to requests for information from prospective
employers by directing such requests to Richard Dahl, so long as he is a member
of the Corporation’s Board of Directors, who shall base his comments on the
language describing Executive in the press release announcing Executive’s
resignation.

9. General Release of Claims. Executive expressly waives any and all claims
against the Corporation, and each of its divisions, affiliates, and
subsidiaries, and each of their present and former directors, officers,
employees, trustees, agents, attorneys, administrators, plans, plan
administrators, insurers, parent corporations, subsidiaries, divisions, related
and affiliated companies and entities, shareholders, members, representatives,
predecessors, successors and assigns, and all persons acting by, through, under
or in concert with them (collectively, the “Corporation Releasees”), and
releases each of the Corporation Releasees

 

        5  



--------------------------------------------------------------------------------

from any and all claims, demands, lawsuits, liens, causes of action, grievances,
obligations, costs, losses, damages, and liabilities of whatever kind, whether
known or unknown, unforeseen, unanticipated, unsuspected or latent, which
Executive ever had, now has or shall or may have or assert against the
Corporation Releasees or any of them based upon events or facts arising at any
time on or before the date of execution of this Agreement (collectively,
“Claims”), including but not limited to claims that relate to Executive’s
service with the Corporation and/or the separation from such service. Executive
agrees this general release of claims (the “General Release”) includes, but is
not limited to, claims for breach of any implied or express contract or
covenant; claims for promissory estoppel; claims of entitlement to any pay;
claims of wrongful denial of insurance and employee benefits; claims for
wrongful termination, public policy violations, defamation, invasion of privacy,
fraud, misrepresentation, emotional distress or other common law or tort
matters; claims of harassment, retaliation or discrimination based on age, race,
color, religion, sex, national origin, ancestry, physical or mental disability,
legally protected medical condition, genetic information, marital or family
status, sexual orientation, gender identity or expression, union activity,
military status or veteran status, or any other status protected by law; claims
based upon the California or United States Constitutions; any claims based on
alleged restrictions on the Corporation’s right to terminate, not to hire or
promote employees, or on the Corporation’s ability to change an employee’s
compensation or other terms and conditions of employment; and claims based on
any federal, state or local law, including, without limitation: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Equal
Pay Act, 29 U.S.C. § 206(d)(1); the Americans with Disabilities Act; the
Americans with Disabilities Act Amendments Act; the Labor Management Relations
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act (“ERISA”); the Sarbanes-Oxley Act of 2002, the Worker Adjustment and
Retraining Notification Act (“WARN”); the California WARN Act; the California
Fair Employment and Housing Act; the California Labor Code; the California
Family Rights Act, the California Constitution; the California Industrial
Welfare Commission Wage Orders; and the California Government Code, as well as
any amendments to those laws. Executive expressly understands that among the
various claims and rights being waived by Executive in this Agreement are those
arising under the Age Discrimination in Employment Act (“ADEA”), as amended, and
in that regard Executive specifically acknowledges that Executive has read and
understands the provisions of paragraph 12 below before signing this Agreement.

10. Exclusions From General Release/Additional Protections. Excluded from the
General Release are: (a) Executive’s rights under this Agreement and any claims
arising from the breach of this Agreement; (b) Executive’s rights as a
shareholder and option holder in the Corporation; (c) any claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law; (d) claims to continued participation in
certain of the Corporation’s group benefit plans pursuant to the terms and
conditions of the federal law known as COBRA or the comparable California law
known as Cal-COBRA; (e) any rights vested prior to the date of Executive’s
termination of employment to benefits under any Corporation-sponsored retirement
or welfare benefit plan; (f) Executive’s rights, if any, to indemnity and/or
advancement of expenses pursuant to applicable state law, the Corporation’s
articles, bylaws, other corporate governance documents or any indemnification
agreement between the Corporation or its affiliates and Executive, and/or to the
protections of any director’ and officers’ liability policies of the Corporation
or any of its affiliates; (g) any right Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against

 

        6  



--------------------------------------------------------------------------------

Executive as a result of any act or failure to act for which the Corporation, or
any of its subsidiaries or affiliates, and Executive are held jointly liable;
(h) any claim that arises based on events or facts arising at any time after the
date of execution of this Agreement, subject to the Supplemental Release (as
defined below); and (i) any other right that may not be released by private
agreement. Neither the General Release nor anything else in this Agreement
limits Executive’s rights to file a charge with an administrative agency (such
as the U.S. Equal Employment Opportunity Commission), or provide information to,
or otherwise assist in, an investigation by Congress, the U.S. Securities and
Exchange Commission (the “SEC”) or any other federal, state or local regulatory,
administrative or law enforcement agency or self-regulatory organization. The
exclusions and protections contained in this paragraph 10 override any language
to the contrary in any other part of this Agreement. Executive is, however,
waiving all rights to receive money or other individual relief in connection
with any such charge or investigation, regardless of whether that charge or
investigation was initiated by Executive, on Executive’s behalf, on behalf of a
group or class to which Executive purportedly belongs, or otherwise, provided,
however, that Executive may accept bounty money properly awarded by the SEC.

11. Release of Unknown Claims. It is the intention of Executive and the
Corporation that this Agreement and the General Release is a general release
which shall be effective as a bar to each and every claim, demand, or cause of
action it releases. Executive recognizes that Executive may have some claim,
demand, or cause of action against the Corporation of which Executive is totally
unaware and unsuspecting which Executive is giving up by execution of this
Agreement. It is the intention of Executive in executing this Agreement that it
will deprive Executive of each such claim, demand or cause of action and prevent
Executive from asserting it against the Corporation. Executive further agrees
that this Agreement and the General Release shall constitute a complete defense
to any such claim, demand or cause of action. In furtherance of this intention,
Executive expressly waives any rights or benefits conferred by the provisions of
Section 1542 of the Civil Code of the State of California (and/or other similar
provision(s) of any other jurisdiction), which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or his/her settlement
with the debtor.”

12. Right of Revocation. In compliance with the Older Workers Benefit Protection
Act (P.L. 101433), Executive does hereby acknowledge and agree as follows:

(a) That this Agreement does not purport to waive rights or claims that may
arise from acts or events occurring after the date that this Agreement is
executed by the parties;

(b) That this Agreement specifically applies to any rights or claims Executive
may have against the Corporation under the federal Age Discrimination in
Employment Act of 1967, as amended;

(c) That the consideration provided for in this Agreement is in addition to any
consideration to which Executive is already entitled;

 

        7  



--------------------------------------------------------------------------------

(d) That this Agreement shall be revocable by Executive for a 7-day period
following execution of this Agreement by Executive. Accordingly, this Agreement
shall not become effective or enforceable until the expiration of the 7-day
revocation period (“Effective Date”); and

(e) That Executive, having carefully read this Agreement and knowing the
contents hereof, freely and voluntarily consents to all the terms and conditions
herein, understands the final and binding effect of this Agreement, has been
advised of Executive’s right to and has been given a chance to consult with and
review this Agreement with an attorney of Executive’s choice prior to signing
this Agreement, and has been given a period of 21 days within which to consider
whether to sign this Agreement. In the event that Executive chooses to waive
this 21 day period, Executive acknowledges that Executive was given a reasonable
period of time within which to consider this Agreement and that Executive’s
waiver was made freely and voluntarily and without duress or any coercion by any
other person, including anyone at the Corporation or the Corporation Releasees.

13. Accrued Obligations. The parties acknowledge and agree that the Corporation
has paid Executive or shall pay Executive all wages or salary earned, including
any accrued, but unused or unpaid vacation pay according to the Corporation’s
policy and eligibility requirements, business expenses and other benefits, if
any, to which Executive was entitled during employment, through the Separation
Date. For avoidance of doubt, the Corporation and Executive acknowledge that
Executive has 160 hours of accrued but unused vacation as of the date that this
Agreement has been executed. Executive shall provide the Corporation with final
expense report(s) no later than 30 days following the Separation Date, and the
Corporation shall reimburse Executive for such expenses, in accordance with the
Corporation’s policy, on the tenth business day following the Effective Date
(or, if later, the tenth business day following the submission of such
report(s)). The payments and benefits set forth in this paragraph 13 will be
paid and provided to Executive upon separation from service whether or not
Executive signs this Agreement. Executive acknowledges and agrees that, except
as set forth in paragraphs 2 and 3 and this paragraph 13, as of the Separation
Date, Executive is not entitled to any further wages (including without
limitation bonuses or incentive compensation), perquisites (including without
limitation with respect to automobile allowances, annual physicals, airline
clubs, and tax preparation reimbursement), other benefits, stock options, stock
appreciation rights or other equity-based or cash-based awards from the
Corporation.

14. Section 409A. The payments made under this Agreement are intended to comply
with, or be exempt from, section 409A of the Internal Revenue Code of 1986, as
amended, and applicable guidance issued thereunder (“Section 409A”). Payments
made under this Agreement will be interpreted and construed, to the extent
possible, to be distributed in the short-term deferral period, as defined under
Treasury Regulation section 1.409A-1(b)(4), or the separation pay exemption, as
provided in Treasury Regulation section 1.409A-1(b)(9). For purposes of this
Agreement, the phrase “Separation Date” means the date in which Executive’s
“separation from service,” as defined in Treasury Regulation section
1.409A-1(h), occurred. For purposes of this Agreement, each payment made and
benefit provided under this Agreement is hereby designated as a separate
payment, and will not collectively be treated as a single payment, as provided
in Treasury Regulation section 1.409A-2(b)(2)(iii).

 

        8  



--------------------------------------------------------------------------------

15. No Assignment. Executive represents and warrants that Executive has made no
assignment or other transfer, and covenants that Executive will make no
assignment or other transfer, of any interest in any Claim which Executive may
have against the Corporation Releasees, or any of them.

16. Indemnification of Released Parties. Executive agrees to indemnify and hold
harmless the Corporation Releasees, and each of them, from and against any loss,
claim, demand, damages, expenses, or any other liability whatsoever, including
reasonable attorneys’ fees and costs resulting from: (a) any breach of this
Agreement by Executive or Executive’s successors in interest; (b) any assignment
or transfer, or attempted assignment or transfer, of any claims released
hereunder; or (c) any action or proceeding brought by Executive or Executive’s
successors in interest, or any other, if such action or proceeding arises out
of, is based upon, or is related to any claims, demands, or causes of action
released herein; provided, however, that this indemnification provision shall
not apply to any challenge by Executive of the release of claims under the ADEA,
Title VII, or similar discrimination laws, and any right of the Corporation
Releasees to recover attorneys’ fees and/or expenses for such breach shall be
governed by applicable law. It is the intention of the parties that this
indemnity does not require payment as a condition precedent to recovery by any
of the Corporation Releasees under this indemnity.

17. Executive’s Rights to Indemnification. Executive’s right(s) under that
certain Indemnification Agreement, dated as of February 28, 2012, between the
Corporation and Executive (the “Indemnification Agreement”), including rights to
indemnification and/or advancement of expenses, shall continue in accordance
with the terms of the Indemnification Agreement. The Corporation shall not amend
or otherwise modify Executive’s right(s) to indemnification and/or advancement
of expenses (whether under the Indemnification Agreement, the Corporation’s
articles, bylaws, other corporate governance documents, or otherwise) or
Executive’s rights with respect to the protections of any director’ and
officers’ liability policies of the Corporation or any of its affiliates.

18. No On-the-Job Injury. Executive represents and warrants that Executive has
not experienced a job-related illness or injury during employment with the
Corporation for which Executive has not already filed a claim, and that
Executive has disclosed to the Corporation any pending or previously filed claim
relating to an on-the-job injury or illness.

19. Cooperation.

(a) Executive agrees to cooperate fully with the Corporation and its
subsidiaries and affiliates in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Corporation or its subsidiaries or affiliates which relate to
event or occurrences that transpired while Executive was employed by the
Corporation; and in connection with any investigation or review by any federal,
state or local regulatory, quasi-regulatory or self-governing authority
(including, without limitation, the SEC) as any such investigation or review
relates to events or occurrences that transpired while Executive was employed by
the Corporation. Executive’s full cooperation shall include, but not be limited
to, being available to meet and speak with officers or employees of the
Corporation and/or its counsel at times and locations reasonably acceptable to
Executive and the Corporation; executing accurate and truthful documents,
appearing at the Corporation’s request as a witness at

 

        9  



--------------------------------------------------------------------------------

depositions, trials or other proceedings without the necessity of a subpoena,
with reasonable advance notice; testifying truthfully; and taking such other
actions as may reasonably be requested by of the Corporation and/or its counsel
to effectuate the foregoing. In requesting such services, the Corporation will
consider other commitments that Executive may have at the time of the request,
and Executive’s availability and obligations under this paragraph 19 shall in
all instances reasonably be subject to Executive’s other commitments. The
Corporation agrees to reimburse Executive for any reasonable, out-of-pocket
travel, hotel and meal expenses incurred in connection with Executive’s
performance of obligations pursuant to this Section for which Executive has
obtained prior, written approval from the Corporation, and the Corporation shall
pay Executive $300.00 per hour for any services performed by Executive at the
request of the Corporation pursuant to this paragraph.

(b) The Corporation will brief Executive on its plans for communicating the
announcement of Executive’s resignation and will give Executive an opportunity
to review and comment on the press release and the Form 8-K issued in connection
with such resignation.

20. Truthful Testimony; Notice of Request for Testimony. Nothing in this
Agreement is intended to or shall preclude either party from providing testimony
that such party reasonably and in good faith believes to be truthful in response
to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. Executive shall
notify the Corporation in writing as promptly as practicable after receiving any
such request of the anticipated testimony and at least 10 days prior to
providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) to afford the
Corporation a reasonable opportunity to challenge the subpoena, court order or
similar legal process. Moreover, nothing in this Agreement shall be construed or
applied so as to limit any person from providing candid statements that such
party reasonably and in good faith believes to be truthful to any governmental
or regulatory body or any self-regulatory organization.

21. Supplemental Release. Executive agrees that, on the Separation Date,
Executive will execute and deliver to the Corporation a supplemental release in
the form of Exhibit B (the “Supplemental Release”). The Corporation will pay
Executive $50,000 (the “Supplemental Payment”), less applicable taxes,
withholdings and deductions required by law, in exchange for the promises,
agreements, understandings and releases contained in the Supplemental Release in
the event the Supplemental Release becomes effective and is not revoked prior to
the Effective Date, as defined in the Supplemental Release. This sum will be
paid as a lump sum through the Corporation’s payroll on the tenth business day
following the Effective Date, as defined in the Supplemental Release.

22. Counterparts. This Agreement may be executed in counterparts, which taken
together form one legal instrument. Multiple signature pages and signatures
delivered via scanned-in PDF copy or facsimile will all constitute originals and
together will constitute one and the same instrument.

23. Binding Agreement. This Agreement shall be binding upon each party and its
and his or her heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the Corporation (and, with respect to
paragraph 9 above, the Corporation Releasees) and each of them, and to their
heirs, administrators, representatives, executors, successors, and assigns.

 

        10  



--------------------------------------------------------------------------------

24. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unlawful or unenforceable, the other provisions of
this Agreement shall remain fully valid and enforceable to the maximum extent
consistent with applicable law.

25. Entire Agreement/Survival; Modifications. Executive acknowledges that no
promises or representations other than those set forth in this Agreement have
been made to Executive to induce Executive to sign this Agreement, and that
Executive only has relied on promises expressly stated herein. This Agreement
sets forth the entire understanding between Executive and the Corporation and
supersedes any prior agreements or understandings, express or implied,
pertaining to the terms of Executive’s employment with the Corporation and the
termination of the employment relationship, including the Employment Agreement;
provided that Sections 8 through 12 and Sections 16 and 18 of the Employment
Agreement shall continue in effect. The provisions of this Agreement shall
survive the Separation Date and the termination of Executive’s employment. No
amendments or modifications to this Agreement shall be binding unless made in a
writing specifically referencing this Agreement and signed by Executive and the
Corporation.

26. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California,
without regard to its conflict of laws provisions; provided that the
interpretation and enforceability of paragraph 30 shall be governed by the
Federal Arbitration Act, U.S.C. § 1 et seq. The language of this Agreement shall
not be construed for or against any particular party. The headings used herein
are for reference only and shall not affect the construction of this Agreement.

27. Tax Indemnification. It is understood between the parties that Executive has
not relied upon any representation, express or implied, made by the Corporation
or any of its representatives as to the tax consequences of this Agreement to
Executive and that Executive releases the Corporation Releasees from any and all
liability in connection with any such tax consequences. The Corporation’s
provision of the Separation Benefits to Executive represent a compromise of any
and all of Executive’s known or unknown claims against the Corporation
Releasees. Executive agrees that any liability for state or federal income tax
payments or penalties arising from said payments shall be Executive’s sole
responsibility. Executive agrees to indemnify and to hold harmless the
Corporation Releasees from any and all actions, claims or demands brought by any
tax or other authority based upon Executive’s tax obligations arising from
payments to be made pursuant to this Agreement, and Executive agrees
specifically to reimburse the Corporation for any taxes, interest and penalties
paid by the Corporation and for the costs, legal fees, and any other expenses
incurred by the Corporation as a result of any such actions, claims or demands.

28. Waiver. The failure by either party to insist upon strict compliance with
any term or provision of this Agreement shall not operate or be construed as a
waiver of such term or provision. The waiver by either party of a breach of any
term or provision of this Agreement must be in writing signed by such party in
order to be binding and, further, shall not operate or be construed as a waiver
of a subsequent breach of the same provision by any party or of the breach of
any other term or provision of this Agreement.

 

        11  



--------------------------------------------------------------------------------

29. Attorney’s Fees. Executive acknowledges and agrees that, subject to this
paragraph 29, Executive is solely responsible for paying any attorneys’ fees and
costs that Executive has incurred in connection with this matter. The parties
also agree that execution of this Agreement does not make Executive the
“substantially prevailing party” or “prevailing party” under any statute or
regulation. The Corporation shall pay or reimburse Executive for reasonable
attorneys’ fees incurred by Executive for the review and negotiation of this
Agreement, up to a maximum amount of $50,000 (the “Fee Reimbursement”).

30. Arbitration. Except for an action for injunctive relief to enforce the terms
of this Agreement, any dispute concerning the application of this Agreement, and
any other dispute from time to time between Executive and the Corporation
(collectively, “Disputes”), shall be settled by binding arbitration, to take
place in the greater Los Angeles metropolitan area before a neutral arbitrator
selected by the parties pursuant to the substantive and procedural provisions of
the Federal Arbitration Act, 9 U.S.C. § 1 et seq., which shall govern the
interpretation and enforcement of this arbitration requirement. The parties
hereby expressly acknowledge that they are waiving the right to litigate
Disputes in a judicial forum before a judge or jury. The decision of the
arbitrator shall be final and conclusive, and the parties waive the right to
trial de novo or appeal. This arbitration requirement applies to all Disputes,
including, without limitation, federal, state and local statutory,
constitutional, contractual and common law claims, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Equal Pay Act, 29 U.S.C. § 206(d)(1); the Americans with
Disabilities Act; the Americans with Disabilities Act Amendments Act; the Labor
Management Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act; WARN; the California WARN Act; the California
Fair Employment and Housing Act; the California Labor Code; the California
Family Rights Act; the California Constitution; the California Industrial
Welfare Commission Wage Orders; the ADEA; and the California Government Code, as
well as any amendments to those laws; and any other federal, state or local law,
rule, regulation or ordinance; any public policy, contract, tort or common law;
or any other basis for recovering costs, fees or other expenses including
attorneys’ fees incurred in these matters; provided, that, this arbitration
requirement does not apply to claims for workers’ compensation benefits, claims
under the National Labor Relations Act (or similar claims properly made to the
National Labor Relations Board), or individual claims arising under ERISA.

Binding arbitration pursuant to this paragraph 30 shall be conducted before a
single, neutral arbitrator with the Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in accordance with the employment arbitration rules for JAMS,
except to the extent such rules contradict the other provisions of this
Agreement. (If Executive wishes to have copies of the rules for employment
arbitrations provided by JAMS, they can be obtained at
https://www.jamsadr.com/rules-employment or Executive can inform the Corporation
in writing, and the Corporation will provide them to Executive before Executive
execute this Agreement).

To the extent required by applicable law or other mandatory rules, the
Corporation shall pay all additional costs peculiar to the arbitration to the
extent such costs would not otherwise be incurred in a court proceeding (for
instance, the Corporation will pay the arbitrator’s fees to the

 

        12  



--------------------------------------------------------------------------------

extent they exceed Court filing fees). Executive and the Corporation shall each
pay its own costs and attorneys’ fees; however, the arbitrator shall have the
authority to award costs and attorney’s fees to the prevailing party to the
extent permitted by law. The parties agree that each will be permitted to
conduct sufficient discovery to resolve their claims, including discovery as
allowed by the JAMS or other applicable rules. The arbitrator shall be neutral,
and he or she shall follow applicable law and, within thirty days after the
conclusion of the arbitration, issue a written opinion setting forth the factual
and legal bases for his or her decision.

The parties agree that all arbitration proceedings and any award hereunder will
be kept private and confidential except as necessary to enter or enforce the
award in any court having jurisdiction thereof and except, in the case of the
Corporation, as required by applicable law or stock exchange rule.

[Remainder of page intentionally left blank.]

 

        13  



--------------------------------------------------------------------------------

EXECUTION VERSION

 

PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.

The parties have executed this Agreement, consisting of 14 pages, including this
page, as of the dates indicated below.

 

Dated: February 16, 2017     DINEEQUITY, INC., the “Corporation”     By:  

/s/ Bryan R. Adel

    Its:  

Senior Vice President

Dated: February 16, 2017           Julia A. Stewart, “Executive”    

/s/ Julia A. Stewart

 

    



--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit A

Unvested Stock Options

 

# of Options    Grant Date    Exercise Price 15,521    2/25/14    $81.57 30,870
   2/24/15    $113.72 100,370    2/26/16    $90.90

Unvested Restricted Stock Awards

 

# of Restricted Stock Awards    Grant Date 14,969    2/25/14 11,608    2/24/15
14,522    2/26/16

 

    



--------------------------------------------------------------------------------

Exhibit B

Supplemental Release

WHEREAS, DineEquity, Inc., a Delaware corporation, its affiliates and
subsidiaries (collectively, hereinafter referred to as the “Corporation”) and
Julia A. Stewart (hereinafter referred to as “Executive”) entered into a
Separation Agreement and General Release dated February     , 2017 (the
“Separation Agreement”), setting forth their respective obligations to one
another;

WHEREAS, in the Separation Agreement, Executive agreed to execute a Supplemental
Release following the termination of her employment with the Corporation as a
condition to receiving the Supplemental Payment under the Separation Agreement.

THEREFORE, Executive executes this Supplemental Release as part of the
consideration for the agreements, payments and other consideration provided in
the Separation Agreement.

 

  1.

General Release of Claims. Executive expressly waives any and all claims against
the Corporation, and each of its divisions, affiliates, and subsidiaries, and
each of their present and former directors, officers, employees, trustees,
agents, attorneys, administrators, plans, plan administrators, insurers, parent
corporations, subsidiaries, divisions, related and affiliated companies and
entities, shareholders, members, representatives, predecessors, successors and
assigns, and all persons acting by, through, under or in concert with them
(collectively, the “Corporation Releasees”), and releases each of the
Corporation Releasees from any and all claims, demands, lawsuits, liens, causes
of action, grievances, obligations, costs, losses, damages, and liabilities of
whatever kind, whether known or unknown, unforeseen, unanticipated, unsuspected
or latent, which Executive ever had, now has or shall or may have or assert
against the Corporation Releasees or any of them based upon events or facts
arising at any time on or before the date of execution of this Supplemental
Release (collectively, “Claims”), including but not limited to claims that
relate to Executive’s service with the Corporation and/or the separation from
such service. Executive agrees this general release of claims (the “General
Release”) includes, but is not limited to, claims for breach of any implied or
express contract or covenant; claims for promissory estoppel; claims of
entitlement to any pay; claims of wrongful denial of insurance and employee
benefits; claims for wrongful termination, public policy violations, defamation,
invasion of privacy, fraud, misrepresentation, emotional distress or other
common law or tort matters; claims of harassment, retaliation or discrimination
based on age, race, color, religion, sex, national origin, ancestry, physical or
mental disability, legally protected medical condition, genetic information,
marital or family status, sexual orientation, gender identity or expression,
union activity, military status or veteran status, or any other status protected
by law; claims based upon the California or United States Constitutions; any
claims based on alleged restrictions on the Corporation’s right to terminate,
not to hire or promote employees, or on the Corporation’s ability to change an
employee’s



--------------------------------------------------------------------------------

 

compensation or other terms and conditions of employment; and claims based on
any federal, state or local law, including, without limitation: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Equal
Pay Act, 29 U.S.C. § 206(d)(1); the Americans with Disabilities Act; the
Americans with Disabilities Act Amendments Act; the Labor Management Relations
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act (“ERISA”); the Sarbanes-Oxley Act of 2002, the Worker Adjustment and
Retraining Notification Act (“WARN”); the California WARN Act; the California
Fair Employment and Housing Act; the California Labor Code; the California
Family Rights Act, the California Constitution; the California Industrial
Welfare Commission Wage Orders; and the California Government Code, as well as
any amendments to those laws. Executive expressly understands that among the
various claims and rights being waived by Executive in this Supplemental Release
are those arising under the Age Discrimination in Employment Act (“ADEA”), as
amended, and in that regard Executive specifically acknowledges that Executive
has read and understands the provisions of paragraph 4 below before signing this
Supplemental Release.

 

  2.

Exclusions From General Release/Additional Protections. Excluded from the
General Release are: (a) Executive’s rights under this Supplemental Release and
the Separation Agreement and any claims arising from the breach of this
Supplemental Release or the Separation Agreement; (b) Executive’s rights as a
shareholder and option holder in the Corporation; (c) any claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law; (d) claims to continued participation in
certain of the Corporation’s group benefit plans pursuant to the terms and
conditions of the federal law known as COBRA or the comparable California law
known as Cal-COBRA; (e) any rights vested prior to the date of Executive’s
termination of employment to benefits under any Corporation-sponsored retirement
or welfare benefit plan; (f) Executive’s rights, if any, to indemnity and/or
advancement of expenses pursuant to applicable state law, the Corporation’s
articles, bylaws, other corporate governance documents or any indemnification
agreement between the Corporation or its affiliates and Executive, and/or to the
protections of any director’ and officers’ liability policies of the Corporation
or any of its affiliates; (g) any right Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which the Corporation, or
any of its subsidiaries or affiliates, and Executive are held jointly liable;
(h) any claim that arises based on events or facts arising at any time after the
date of execution of this Supplemental Release; and (i) any other right that may
not be released by private agreement. Neither the General Release nor anything
else in this Supplemental Release limits Executive’s rights to file a charge
with an administrative agency (such as the U.S. Equal Employment Opportunity
Commission), or provide information to, or otherwise assist in, an investigation
by Congress, the U.S. Securities and Exchange Commission (the “SEC”) or any
other federal, state or local regulatory, administrative or law enforcement
agency or self-regulatory organization. The exclusions and protections contained
in this paragraph 2 override any language to the contrary in any other part of
this Supplemental Release or the Agreement. Executive is, however, waiving all
rights to receive money or other individual relief in connection with any such
charge or investigation, regardless of whether that charge or investigation was
initiated



--------------------------------------------------------------------------------

 

by Executive, on Executive’s behalf, on behalf of a group or class to which
Executive purportedly belongs, or otherwise, provided, however, that Executive
may accept bounty money properly awarded by the SEC.

 

  3.

Release of Unknown Claims. It is the intention of Executive and the Corporation
that this Supplemental Release and the General Release is a general release
which shall be effective as a bar to each and every claim, demand, or cause of
action it releases. Executive recognizes that Executive may have some claim,
demand, or cause of action against the Corporation of which Executive is totally
unaware and unsuspecting which Executive is giving up by execution of this
Supplemental Release. It is the intention of Executive in executing this
Supplemental Release that it will deprive Executive of each such claim, demand
or cause of action and prevent Executive from asserting it against the
Corporation. Executive further agrees that this Supplemental Release and the
General Release shall constitute a complete defense to any such claim, demand or
cause of action. In furtherance of this intention, Executive expressly waives
any rights or benefits conferred by the provisions of Section 1542 of the Civil
Code of the State of California (and/or other similar provision(s) of any other
jurisdiction), which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or his/her settlement
with the debtor.”

 

  4.

Right of Revocation. In compliance with the Older Workers Benefit Protection Act
(P.L. 101433), Executive does hereby acknowledge and agree as follows:

(a) That this Supplemental Release does not purport to waive rights or claims
that may arise from acts or events occurring after the date that this
Supplemental Release is executed by the parties;

(b) That this Supplemental Release specifically applies to any rights or claims
Executive may have against the Corporation under the federal Age Discrimination
in Employment Act of 1967, as amended;

(c) That the consideration provided for in this Supplemental Release is in
addition to any consideration to which Executive is already entitled;

(d) That this Supplemental Release shall be revocable by Executive for a 7-day
period following execution of this Supplemental Release by Executive.
Accordingly, this Supplemental Release shall not become effective or enforceable
until the expiration of the 7-day revocation period (“Effective Date”); and

(e) That Executive, having carefully read this Supplemental Release and knowing
the contents hereof, freely and voluntarily consents to all the terms and
conditions herein, understands the final and binding effect of this Supplemental
Release, has been advised of Executive’s right to and has been given a chance to
consult with and review this Supplemental



--------------------------------------------------------------------------------

Release with an attorney of Executive’s choice prior to signing this
Supplemental Release, and has been given a period of 21 days within which to
consider whether to sign this Supplemental Release. In the event that Executive
chooses to waive this 21 day period, Executive acknowledges that Executive was
given a reasonable period of time within which to consider this Supplemental
Release and that Executive’s waiver was made freely and voluntarily and without
duress or any coercion by any other person, including anyone at the Corporation
or the Corporation Releasees.

 

  5.

Applicability of Separation Agreement Terms. The parties agree that the terms of
the Separation Agreement set forth in paragraph 7 and paragraphs 21-30 of the
Separation Agreement apply, mutatis mutandis, to this Supplemental Release.

 

ACCEPTED AND AGREED:     Dated:             , 2017         Julia A. Stewart,
“Executive”    

 